internal_revenue_service number release date index number ----------------------------------------------- -------------------------------------- ------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-128828-13 date date x ----------------------------------------------------------------------------------------------------------------------------- state ------------- year ------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representatives requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a publicly traded limited_partnership organized under the laws of state x was formed in year to own operate acquire and develop a diversified portfolio of energy service assets x earns income in a variety of business lines which include the mining processing marketing and transportation of various natural_resources through x’s service personnel and operating_assets in one distinct business line x earns income derived from the wholesale marketing and transportation of commercial silica also known as frac sand to customers engaged in the exploration and production of oil and natural_gas in particular x will sell frac sand for use in the hydraulic fracturing techniques used to extract oil and natural_gas hydraulic fracturing is a technique in which fluids the fracturing fluids are pumped into an oil or natural_gas well at high pressured to fracture geologic formations and open up pathways for the oil or natural_gas to flow to the well and be produced or extracted the fracturing fluid usually consists of a combination of water a proppant a plr-128828-13 type of granular material and other additives frac sand is one type of proppant used in the hydraulic fracturing process x’s frac sand operations focus on its mining processing marketing and transportation x derives the majority of its income from frac sand through its marketing to oilfield service companies that resell such frac sand to customers engaged in the exploration and production of oil and natural_gas as a part of a services package to be used in hydraulic fracturing activities occasionally x will market its frac sand directly to customers engaged in the exploration and production of oil and natural_gas for use in such producers’ hydraulic fracturing activities in addition in some cases x may provide transportation services with respect to the frac sand for which it will charge a fee law sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interest in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income includes income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber sec_7704 clarifies that for purposes of sec_7704 the term mineral_or_natural_resource means any product of a character with respect to which a deduction for depletion is allowable under sec_611 except that such term shall not include any product described in sec_613 or b describing soil sod dirt turf water mosses and minerals from sea water the air or similar inexhaustible sources plr-128828-13 the conference_report accompanying the omnibus budget reconciliation act of in discussing the type of qualifying_income described in sec_7704 provides the following income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or oil field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 provides the following with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2d sess conclusion based solely on the facts presented and representations made we conclude that income derived by x from the mining marketing and transportation of frac sand to oilfield service companies as well as directly to customers engaged in the exploration and production of oil and natural_gas for injection as a proppant in the fracturing technique for the production of oil and natural_gas constitutes qualifying_income within the meaning of sec_7704 plr-128828-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement in sec_7704 to the extent that x’s gross_income from its activities described above are not attributable to its customer’s sec_7704 activities ie to activities of the customer such as drilling exploration and production transportation or mining of a mineral or natural_resources that would generally be expected to produce gross_income that is qualifying under sec_7704 regardless of the customer’s federal tax classification this letter will not apply in determining whether the income that may be derived by x from such other uses constitutes qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
